Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it recites the limitation "electronic timepiece" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 3, it recites the limitation “of a part other than one wheel” in line 3 and it is unclear if the one wheel is one wheel of the multiple wheels of the power reserve wheel train and if it is it should be stated as “said one wheel” or “the one wheel”.
Allowable Subject Matter
Claims 1, 4-7 are allowed.
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, prior art, taken alone or in combination, fails to teach or render obvious a timepiece having a planetary gear mechanism which turns in a first direction when rotation of the first ratchet wheel is transferred and a second direction opposite the first direction when rotation of the second barrel wheel is transferred, and is disposed to a position not superimposed with the first barrel and the second barrel in plan view; and also having a power reserve wheel train including multiple wheels that transfer rotation of the first ratchet wheel to the planetary gear mechanism, and having one of the multiple wheels axially supported by the second barrel arbor.
Regarding Claims 4-7, they depend from claim 1 and are allowable therein.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Villar (US 20180164743 A1) discloses a mechanical timepiece movement with power reserve indication includes a barrel system with a winding output connected to a chassis wheel of a differential gear, and with an unwinding output connected to a crown of the differential gear, the differential gear being connected to a power reserve indicator.  
Bazin et al. (US 20180284696 A1) discloses a timepiece with two barrels and two trains connecting each barrel to a respective escapement and a differential gear provided to ensure kinematic connection between the two train assemblies  with the differential gear carrying out display means.
Capt (CH 713583 A2) discloses a winding mechanism for a timepiece with two barrels and comprising a winding stem, with a clutch that engages and disengages the barrels depending on the rotation of the winding stem.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833